DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 12 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai et al. (Taiwanese Patent Publication No. 333742).
Regarding claim 1, in Figure 6, Shirai discloses a wiring board, comprising: a photosensitive insulating layer (comprising 2, 12) has a hole (14), a first surface (bottom surface of layer 2) and a second surface (top surface of layer 12) opposite to each other, wherein the hole has a first end opening formed in the first surface, a second end opening formed in the second surface (Figure 6), an axis (an imaginary vertical line within hole 14 extending from the top surface to the bottom surface --- Figure 1B of the instant application shows an imaginary vertical line as the axis) and a sidewall surrounding the axis, and part of the sidewall extends toward the axis to form at least one annular flange (the neck/constriction facing hole 14, formed on line 13; Figure 6 and Figure 8); and a first wiring layer (4) disposed on the first surface and comprising a first pad (4), wherein the hole exposes the first pad, and there is at least one recessed cavity (recessed portion of hole 14 that is located below the neck/constriction) between the at least one annular flange and the first pad, wherein a minimum width of the at least one annular flange is smaller than a maximum width of the at least one recessed cavity (Figure 6), wherein the first pad protrudes from neither the first surface nor the second surface (Figure 6).
Regarding claim 2, Shirai discloses a wherein a difference between the inner diameter of the first end opening and the inner diameter of the second end opening is within 10 µm (Figure 6).
Regarding claim 3, Shirai discloses wherein the annular flange is connected to the first pad, and the annular flange and the recessed cavity form an ogee (Figure 6).
Regarding claim 4, Shirai discloses wherein part of the sidewall extends toward the axis to form a plurality of the annular flanges, and there are a plurality of the recessed cavities between one of the annular flanges and the first pad, wherein one of the recessed cavities is formed between two adjacent annular flanges (Figure 6).
Regarding claim 5, Shirai discloses wherein the sidewall located in each of the recessed cavities has an concave surface, and each of the annular flanges has an acute edge, wherein at least one of the acute edges is formed between two adjacent recessed cavities (Figure 6).
Regarding claim 6, Shirai discloses a conductive material filling the hole and the at least one recessed cavity, and connected to the first pad (Figure 6).
Regarding claim 7, Shirai discloses wherein the conductive material protrudes from the second surface (Figure 6).
Regarding claim 8, Shirai discloses wherein the photosensitive insulating layer does not touch the first pad (Figure 6).
Regarding claim 9, Shirai discloses a second wiring layer disposed on the second surface and comprising a second pad, wherein the conductive material is connected between the first pad and the second pad (Figure 6).
Regarding claim 10, Shirai discloses a conductive layer, wherein the conductive layer completely covers the sidewall of the hole, and the hole is not full of the conductive layer (Figure 6).
Regarding claim 11, Shirai discloses a filling material, wherein the filling material fills the hole, and the conductive layer covers the filling material (Figure 6).
Regarding claim 12, Shirai discloses wherein the photosensitive insulating layer has an included angle formed between the sidewall and the first pad, wherein the included angle ranges between 15 degrees and 45 degrees (Figure 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847